—In an action to recover a sum of money which the defendants allegedly owed the plaintiff as guarantors of the debt of Atreus Enterprises Ltd., the defendant Robert V. Cimmino appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Facelle, J.) entered November 20, 1990, as, upon an order of the same court dated October 22, 1990, granting the plaintiff’s motion for summary judgment, is in favor of the plaintiff and against the appellant in the principal sum of $5,000.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The appellant has failed to raise any triable issues of fact which would preclude the granting of summary judgment (see, CPLR 3212). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.